COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Hidden Lakes Development Partners, LP

Appellate case number:    01-22-00152-CV

Trial court case number: 2019-26660

Trial court:              164th District Court of Harris County

        Real parties in interest, Andre DeRouen, Individually and as Administrator of the Estate of
Andre DeRouen, Jr.; and LaTashia DeRouen, Individually and as Next Friend to D.D., a minor
child, filed a motion to abate this original proceeding temporarily while the parties finalize an
agreement to resolve their dispute. Real parties state that relator is unopposed to the motion.
       Accordingly, the Court grants the motion and orders this proceeding abated for 30 days.
The parties are to file a status report at the end of this 30-day period if no motion to extend the
abatement or motion to dismiss this original proceeding is filed. The abatement may be lifted at
any time on the motion of any party or the Court.
       t is so ORDERED.

Judge’s signature: ___/s/ April 5, 2022_____
                    Acting individually  Acting for the Court


Date: __April 5, 2022_____